Exhibit 10.25

EXECUTION VERSION

AMENDMENT NO. 3 AND REVOLVING COMMITMENT INCREASE

THIS AMENDMENT NO. 3 AND REVOLVING COMMITMENT INCREASE, dated as of December 29,
2015 (this “Commitment Increase Agreement”), by and among ENOVA INTERNATIONAL,
INC., a Delaware corporation, as borrower (the “Company”), the Guarantors party
hereto, the Lender listed on the signature pages hereto (the “Amendment No. 3
Increasing Lender”) and Jefferies Finance LLC, as administrative agent (in such
capacity, the “Administrative Agent”).  Capitalized terms used herein but not
defined herein shall have the meanings used in the Credit Agreement (as defined
below).

RECITALS:

WHEREAS, reference is hereby made to that certain Credit Agreement, dated as of
May 14, 2014, among the Company, the Guarantors, the Lenders from time to time
party thereto, and the Administrative Agent, as amended by Amendment to Credit
Agreement, dated as of March 25, 2015, by and among the Company, the Guarantors,
the Required Lenders and the Administrative Agent, and Amendment No. 2 to Credit
Agreement, dated as of November 5, 2015, by and among the Company, the
Guarantors, the Required Lenders and the Administrative Agent (as amended or
modified, the “Credit Agreement”); and

WHEREAS, the Company has requested, pursuant to Section 2.19(a) of the Credit
Agreement, to increase the Revolving Committed Amount by an aggregate principal
amount not to exceed $15,000,000 (the “Amendment No. 3 Revolving Commitment”),
and the Amendment No. 3 Increasing Lender hereby agrees to make revolving loans
thereunder (each such loan, an “Amendment No. 3 Revolving Loan”).

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1.  Aggregate Revolving Commitment Increase.  On the Additional
Commitment Effective Date (as defined below) and subject to the terms and
conditions set forth herein, the Amendment No. 3 Increasing Lender hereby agrees
to provide the Amendment No. 3 Revolving Commitment such that, after giving
effect to the Amendment No. 3 Revolving Commitment, the Revolving Committed
Amount under the Credit Agreement shall equal $75,000,000.

Section 2.  Concerning the Additional Revolving Commitment.  The Amendment No. 3
Revolving Commitment shall be deemed for all purposes under the Credit Agreement
a Revolving Commitment and each Amendment No. 3 Revolving Loan made thereunder
shall be deemed for all purposes under the Credit Agreement a Revolving
Loan.  The terms and provisions of the Amendment No. 3 Revolving Commitment and

 

--------------------------------------------------------------------------------

 

the Amendment No. 3 Revolving Loans shall be identical to those set forth in the
Credit Agreement for the Revolving Commitment and Revolving Loans, respectively,
other than as expressly set forth in this Commitment Increase Agreement.

Section 3.  Amendments.

(a)The following defined terms are hereby added to Section 1.1 of the Credit
Agreement in appropriate alphabetical order:

“Amendment No. 3 and Revolving Commitment Increase” shall mean Amendment No. 3
and Revolving Commitment Increase, dated as of December 29, 2015, by and among
the Borrower, the Guarantors party thereto, the Lender party thereto and the
Administrative Agent.

“Amendment No. 3 Increasing Lender” shall have the meaning set forth in
Amendment No. 3 and Revolving Commitment Increase.

“Amendment No. 3 Repayment Date” means the date that is two Business Days after
the Borrower receives proceeds from a Permitted Receivables Financing.

“Amendment No. 3 Revolving Commitment” shall have the meaning set forth in
Amendment No. 3 and Revolving Commitment Increase.

“Amendment No. 3 Revolving Loan” shall have the meaning set forth in Amendment
No. 3 and Revolving Commitment Increase.

“Net Cash Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, cash insurance
proceeds and (iii) in the case of a condemnation or similar event, cash
condemnation awards and similar cash payments, net of (b) the sum of (i) all
reasonable fees, commissions and out-of-pocket expenses paid to third parties
(other than Affiliates) in connection with such event, (ii) in the case of a
sale, transfer or other disposition of an asset (including a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made as a result of such event to repay indebtedness secured by an encumbrance
permitted under Section 6.1 on such asset, (iii) the amount of all taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and (iv) the amount of any reserves established in accordance with
GAAP to fund contingent liabilities under any indemnification obligations and
any purchase price adjustments associated with a sale, transfer or other
disposition of an asset that are directly attributable to such event.

2

--------------------------------------------------------------------------------

 

(b)The Credit Agreement is hereby amended as follows: 

(i)The cover page is amended by deleting the text “$60,000,000” and inserting in
its place the text “$75,000,000”.

(ii)Section 2.1(a)(i) is hereby amended by deleting the text “SIXTY MILLION
DOLLARS ($60,000,000)” and inserting in its place the text “SEVENTY-FIVE MILLION
DOLLARS ($75,000,000)”.  

(iii)The first paragraph of the Recitals is hereby amended by deleting the text
“$60,000,000” and inserting in its place the text “$75,000,000”.

(iv)The period at the end of the first sentence of Section 2.1(a)(i) is hereby
deleted and replaced with a semicolon, and the following proviso shall be added
after the semicolon:

“provided, further, however, that, notwithstanding the foregoing and subject to
the terms and conditions of Amendment No. 3 and Revolving Commitment Increase
and the terms and conditions of this Agreement, each Revolving Lender severally,
but not jointly, agrees to make available to the Borrower: (i) an Amendment No.
3 Revolving Loan on December 28, 2015 only in an amount equal to $5,000,000 and
(ii) an Amendment No. 3 Revolving Loan on January 4, 2016 only in an amount
equal to $10,000,000.”

(v)Section 2.4 is hereby amended by adding the following clause (d) thereto:

“(d)Amendment No. 3 and Revolving Commitment Increase Upfront Fee.  In
consideration for Amendment No. 3 Increasing Lender’s commitment to provide the
Amendment No. 3 Revolving Commitment, the Borrower agrees to pay to the
Amendment No. 3 Increasing Lender a fee equal to 1.00% of the Amendment No. 3
Revolving Commitment, which shall be paid as described in Amendment No. 3 and
Revolving Commitment Increase.”

(vi)Section 2.5 is hereby amended by adding the following clause (f) thereto:

“(f)Certain Commitment Reductions.  (i) On the Amendment No. 3 Repayment Date,
the Revolving Committed Amount shall be automatically and permanently reduced to
$40,000,000, and, in addition, to the extent the Revolving Committed Amount has
not been automatically and permanently reduced to $40,000,000 pursuant to this
clause (f)(i), (ii)(A) on January 22, 2016, the Amendment No. 3 Revolving
Commitment shall be automatically and permanently terminated and (B) on February
29, 2016, the Revolving Committed Amount shall be automatically and permanently
reduced to $40,000,000.”

3

--------------------------------------------------------------------------------

 

(vii)Section 2.6(b)(i) is hereby amended by (a) inserting “(A)” at the beginning
of the first paragraph thereof and (b) adding the following clause (B) at the
end thereof:   

“(B)In addition, notwithstanding anything to the contrary in this Agreement
relating to the application of payments, the Borrower shall repay the Revolving
Loans as follows:

(a)on the Amendment No. 3 Repayment Date, if the Borrower or any Subsidiary has
closed a Permitted Receivables Financing that yields Net Cash Proceeds greater
than or equal to the aggregate outstanding principal balance of the Revolving
Loans at the time of the closing of the Permitted Receivables Financing, the
Borrower shall repay the Revolving Loans in full.

(b)on the Amendment No. 3 Repayment Date, if the process that the Borrower or
any Subsidiary has undertaken in respect of a contemplated Permitted Receivables
Financing has yielded Net Cash Proceeds less than the aggregate outstanding
principal balance of the Revolving Loans as of the Amendment No. 3 Repayment
Date, the Borrower shall repay the Revolving Loans in an amount equal to the
greater of: (i) the Net Cash Proceeds received by the Borrower or a Subsidiary
from the Permitted Receivables Financing and (ii) an amount of Revolving Loans
necessary to reduce the aggregate outstanding principal balance of Revolving
Loans to $40,000,000.

(c)without duplication of clauses (a) and (b) above, if the Amendment No. 3
Revolving Loans are still outstanding on January 22, 2016, the Borrower shall
repay the Amendment No. 3 Revolving Loans in full on such date.  

(d)without duplication of clauses (a) through (c) above, if the aggregate
outstanding principal balance of the Revolving Loans exceeds $40,000,000 on
February 29, 2016, the Borrower shall repay the Revolving Loans on such date in
an amount necessary to reduce the aggregate outstanding principal balance of the
Revolving Loans to $40,000,000.”

Section 4  Representations and Warranties.  To induce the other parties hereto
to enter into this Commitment Increase Agreement, the Company represents and
warrants to each other party hereto that as of the date hereof and as of the
Additional Commitment Effective Date:

(a)The execution, delivery and performance by the Company of this Commitment
Increase Agreement are (i) within the Company’s corporate powers, (ii) have been
duly authorized by all necessary corporate action, and (iii) do not and will not
(A) contravene the terms of any of the Company’s Organization Documents, (B)
materially conflict with or result in any breach or contravention of, or the
creation of any Lien under (other than as permitted by the Credit Agreement), or
require any payment to be made under any Contractual Obligation to which the
Company is a party or affecting the Company or the properties of the Company or
any of its Subsidiaries or any order,

4

--------------------------------------------------------------------------------

 

injunction, writ or decree, of or with any Governmental Authority to which the
Company or its Property is subject; or (C) violate, in any material respect, any
Law. 

(b)This Commitment Increase Agreement has been duly executed and delivered by
the Company.  This Commitment Increase Agreement constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, receivership, moratorium or other Laws affecting
creditors’ rights generally and by general principles of equity, whether applied
by a court of law or equity.

(c)The representations and warranties of each Credit Party set forth in Article
III of the Credit Agreement and in the other Credit Documents that are qualified
by materiality are true and correct, and the representations and warranties that
are not so qualified are true and correct in all material respects, in each case
on and as of the date hereof (other than with respect to any representation and
warranty that expressly relates to an earlier date, in which case such
representation and warranty is true and correct in all material respects as of
such earlier date), other than, with respect to The Business Backer LLC and
Headway Capital, LLC, Section 3.14(b) of the Credit Agreement.

(d)Immediately after giving effect to this Commitment Increase Agreement and the
transactions contemplated hereby, no Default has occurred and is continuing.

(e)The execution and delivery by the Company and the Guarantors of this
Commitment Increase Agreement, the performance by such parties of this
Commitment Increase Agreement and the borrowing of any Amendment No. 3 Revolving
Loan by the Company are permitted under the Senior Note Documents, and will not
result in a violation of, or result in the creation of any lien upon or security
interest in any of such Person’s properties pursuant to the terms of, any Senior
Note Document.

Section 5.  Conditions to Effectiveness of this Commitment Increase
Agreement.  The effectiveness of this Commitment Increase Agreement is subject
to the satisfaction of the following conditions precedent (the date on which all
of such conditions shall first be satisfied (or waived), the “Additional
Commitment Effective Date”):

(a)The Administrative Agent shall have received counterparts of this Commitment
Increase Agreement executed by the Amendment No. 3 Increasing Lender, the
Company and each Guarantor.

(b)The conditions set forth in Sections 2.19(b) and 4.2 of the Credit Agreement
shall be satisfied on and as of the Additional Commitment Effective Date, and
the Administrative Agent shall have received a certificate dated as of the
Additional Commitment Effective Date, and signed by a Responsible Officer of the
Company, to such effect.  The Administrative Agent hereby requests the items set
forth in Clause (I) of Section 2.19(b).

5

--------------------------------------------------------------------------------

 

(c)The Company shall have paid the Amendment No. 3 Increasing Lender a fee equal
to 1.00% of the Amendment No. 3 Revolving Commitment. 

(d)To the extent invoiced prior to or on the Additional Commitment Effective
Date, the Company shall have paid all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable and documented out-of-pocket fees, charges and disbursements of
counsel for the Administrative Agent) in connection with the preparation,
negotiation, execution and delivery of this Commitment Increase Agreement and
any other documents related thereto.

Section 6  Effect of Amendment. On and after the Additional Commitment Effective
Date, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein”, or words of like import, and each reference to the Credit
Agreement in any other Credit Document shall be deemed a reference to the Credit
Agreement as amended hereby. This Commitment Increase Agreement shall constitute
a “Credit Document” for all purposes of the Credit Agreement and the other
Credit Documents.

Section 7.  Governing Law.  THIS COMMITMENT INCREASE AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 8.  Costs and Expenses.  In each case subject to the limitations on
reimbursement of costs and expenses set forth in Section 9.5 of the Credit
Agreement, the Company agrees to reimburse the Administrative Agent for its
reasonable and documented out-of-pocket expenses in connection with this
Commitment Increase Agreement, including the reasonable fees, charges and
disbursements of Davis Polk & Wardwell LLP, counsel for the Administrative
Agent.

Section 9.  Miscellaneous.  This Commitment Increase Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.  Delivery by
facsimile or other electronic imaging means of an executed counterpart of a
signature page to this Commitment Increase Agreement shall be effective as
delivery of an original executed counterpart of this Commitment Increase
Agreement.

Section 10.  Headings.  Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Commitment
Increase Agreement.

[Remainder of page intentionally blank]

 

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Commitment Increase Agreement as of the day
and year first above written.

 

Jefferies Group LLC, as Amendment No. 3 Increasing Lender

 

 

By:

/s/ MARK SAHLER

 

Name: Mark Sahler

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

COMPANY: 

 

ENOVA INTERNATIONAL, INC.,
a Delaware corporation

 

 

By:

/s/ DAVID A. FISHER

 

Name: David A. Fisher

 

Title: President

 

GUARANTORS:

 

ENOVA ONLINE SERVICES, INC.
CNU DOLLARSDIRECT INC.
CNU DOLLARSDIRECT LENDING INC.
MOBILE LEASING GROUP, INC.
ENOVA FINANCIAL HOLDINGS, LLC
CNU ONLINE HOLDINGS, LLC
DEBIT PLUS, LLC
BILLERS ACCEPTANCE GROUP, LLC

 

By:

/s/ DAVID A. FISHER

 

Name: David A. Fisher

 

Title: President of each of the foregoing

 

DP LABOR HOLDINGS, LLC

 

 

By:

/s/ DAVID A. FISHER

 

Name: David A. Fisher

 

Title: President

 

--------------------------------------------------------------------------------

 

 

CNU OF ALABAMA, LLC
CNU OF ALASKA, LLC

CNU OF ARIZONA, LLC
CNU OF CALIFORNIA, LLC
CNU OF COLORADO, LLC
CNU OF DELAWARE

CNU OF FLORIDA, LLC

CASHNETUSA OF FLORIDA, LLC

CNU OF HAWAII, LLC

CNU OF IDAHO, LLC

CNU OF ILLINOIS, LLC

CNU OF INDIANA, LLC

CNU OF KANSAS, LLC

CNU OF LOUISIANA, LLC

CNU OF MAINE, LLC

CASHNET CSO OF MARYLAND, LLC

CNU OF MICHIGAN, LLC

CNU OF MINNESOTA, LLC

CNU OF MISSISSIPPI, LLC

CNU OF MISSOURI, LLC

CNU OF MONTANA, LLC

CNU OF NEVADA, LLC

CNU OF NEW HAMPSHIRE, LLC

CNU OF NEW MEXICO, LLC

 

By:

CNU Online Holdings, LLC,

The sole member of each of the foregoing entities

 

 

By:

/s/ DAVID A. FISHER

 

Name: David A. Fisher

 

Title: President

 

 

--------------------------------------------------------------------------------

 

 

CNU OF NORTH DAKOTA, LLC

CNU OF OHIO, LLC

OHIO CONSUMER FINANCIAL SOLUTIONS, LLC

CNU OF OKLAHOMA, LLC

CNU OF OREGON, LLC

CNU OF RHODE ISLAND, LLC

CNU OF SOUTH CAROLINA, LLC

CNU OF SOUTH DAKOTA, LLC

CNU OF TENNESSEE, LLC

CNU OF TEXAS, LLC

CNU OF UTAH, LLC

CNU OF VIRGINIA, LLC

CNU OF WASHINGTON, LLC

CNU OF WISCONSIN, LLC

CNU OF WYOMING, LLC

DOLLARSDIRECT, LLC

CNU TECHNOLOGIES OF IOWA, LLC

HEADWAY CAPITAL, LLC

CASHEURONET UK, LLC

EURONETCASH, LLC

ENOVA BRAZIL, LLC

AEL NET MARKETING, LLC

ENOVA INTERNATIONAL GEC, LLC

AEL NET OF MISSOURI, LLC

NC FINANCIAL SOLUTIONS, LLC

TENNESSEE CNU, LLC

ENOVA LENDING SERVICES, LLC

NETCREDIT FINANCE, LLC

ENOVA FINANCE 2, LLC

ENOVA FINANCE 3, LLC

ENOVA FINANCE 4, LLC

 

By:

CNU Online Holdings, LLC,

The sole member of each of the foregoing entities

 

 

By:

/s/ DAVID A. FISHER

 

Name: David A. Fisher

 

Title: President

 

--------------------------------------------------------------------------------

 

 

NC FINANCIAL SOLUTIONS OF ALABAMA, LLC

NC FINANCIAL SOLUTIONS OF ARIZONA, LLC

NC FINANCIAL SOLUTIONS OF CALIFORNIA, LLC

CREDITME, LLC

NC FINANCIAL SOLUTIONS OF DELAWARE, LLC

NC FINANCIAL SOLUTIONS OF FLORIDA, LLC

NC FINANCIAL SOLUTIONS OF GEORGIA, LLC

NC FINANCIAL SOLUTIONS OF IDAHO, LLC

NC FINANCIAL SOLUTIONS OF ILLINOIS, LLC

NC FINANCIAL SOLUTIONS OF INDIANA, LLC

NC FINANCIAL SOLUTIONS OF KANSAS, LLC

NC FINANCIAL SOLUTIONS OF LOUISIANA, LLC

NC FINANCIAL SOLUTIONS OF MARYLAND, LLC

NC FINANCIAL SOLUTIONS OF MISSISSIPPI, LLC

NC FINANCIAL SOLUTIONS OF MISSOURI, LLC

NC FINANCIAL SOLUTIONS OF MONTANA, LLC

NC FINANCIAL SOLUTIONS OF NEVADA, LLC

NC FINANCIAL SOLUTIONS OF NEW HAMPSHIRE, LLC

NC FINANCIAL SOLUTIONS OF NEW JERSEY, LLC

NC FINANCIAL SOLUTIONS OF NEW MEXICO, LLC

NC FINANCIAL SOLUTIONS OF NORTH DAKOTA, LLC

NC FINANCIAL SOLUTIONS OF OHIO, LLC

NC FINANCIAL SOLUTIONS OF OREGON, LLC

NC FINANCIAL SOLUTIONS OF RHODE ISLAND, LLC

NC FINANCIAL SOLUTIONS OF SOUTH CAROLINA, LLC

NC FINANCIAL SOLUTIONS OF SOUTH DAKOTA, LLC

NC FINANCIAL SOLUTIONS OF TENNESSEE, LLC

NC FINANCIAL SOLUTIONS OF TEXAS, LLC

NC FINANCIAL SOLUTIONS OF UTAH, LLC

NC FINANCIAL SOLUTIONS OF VIRGINIA, LLC

NC FINANCIAL SOLUTIONS OF WISCONSIN, LLC

 

By:

NC Financial Solutions, LLC

The sole member of each of the foregoing entities

 

 

By:

/s/ DAVID A. FISHER

 

Name: David A. Fisher

 

Title: Manager of Sole Member

 

 

--------------------------------------------------------------------------------

 

 

DEBIT PLUS TECHNOLOGIES, LLC

DEBIT PLUS SERVICES, LLC

DEBIT PLUS PAYMENT SOLUTIONS, LLC

 

By:

Debit Plus, LLC,

The sole member of each of the foregoing entities

 

 

By:

/s/ DAVID A. FISHER

 

Name: David A. Fisher

 

Title: President

 

 

--------------------------------------------------------------------------------

 

 

CASHNETUSA CO LLC

CASHNETUSA OR LLC

THE CHECK GIANT NM LLC

 

 

By:

CNU of New Mexico, LLC,

Manager of each of the foregoing entities

By:

CNU Online Holdings, LLC,

The sole member of each of the foregoing entities

 

By:

/s/ DAVID A. FISHER

 

Name:David A. Fisher

 

Title:President

 

ENOVALYTICS, LLC

ENOVACO, LLC

ENOVA BUSINESS, LLC

By:

/s/ DAVID A. FISHER

 

Name:David A. Fisher

 

Title:President

 

 

THE BUSINESS BACKER, LLC

By:

CNU Online Holdings, LLC,

Manager of the foregoing entity

 

 

By:

/s/ DAVID A. FISHER

 

Name:David A. Fisher

 

Title:President

 

--------------------------------------------------------------------------------

 

 

Consented to by:

 

JEFFERIES FINANCE LLC, as Administrative Agent

 

By:

/s/ J. PAUL MCDONNELL

 

Name: J. Paul McDonnell

 

Title: Managing Director

 

 